Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 2, 5, 7, 9-14, 17, 19 and 21-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 closely relates to Dicke (US 2009/0119009 A1), Sacks (US 7,315,259 B2) and Hartman (US 2008/0208455 A1). Dicke, Sacks and Hartman disclose requesting, downloading, displaying map tile data based on predicting a future area interest from angular sector and bearing.
However, the Dicke, Sacks and Hartman references do not teach predicting a future area interest based on identifying a programmed route in a navigation application executing on the wireless communications device, when the future area of interest is geographical area adjacent/map tile data to the current area of interest.
The US patent reference, Brasche (US 2007/0219708 A1) discloses predicting a future area interest based on identifying a programmed route in a navigation application executing on the wireless communications device, but the Brasche reference does not disclose when the future area of interest is geographical area adjacent/map tile data to the current area of interest.
The foreign patent reference, GOUNARES (WO2006116240 A2) discloses requesting, downloading, displaying map tile data, but GOUNARES does not teach predicting a future area interest based on identifying a programmed route in a navigation application executing on the wireless communications device, when the future area of interest is geographical area adjacent/map tile data to the current area of interest.
Mobile Map Browsers: Anticipated User Interaction for Data Pre-fetching) talks about high resolution tiled map technology for retrieval, page 29-30, the Non-Patent document does not teach predicting a future area interest based on identifying a programmed route in a navigation application executing on the wireless communications device. 
Claims 2, 5, 7 and 9-10 are dependent from Claim 1 and are allowed for the same reason given above. 
Claims 11 incorporate all limitations of Claim 1 and are allowed for the same reason given above. 
Claim 12 is dependent from Claim 11 and are allowed for the same reason given above. 
Claims 13 incorporate all limitations of Claim 1 and are allowed for the same reason given above. 
Claims 14, 17, 19 and 21-23 are dependent from Claim 13 and are allowed for the same reason given above. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.W./               Examiner, Art Unit 3686        
06/15/2021     

/Jonathan Ng/               Primary Examiner, Art Unit 3619